Order entered June 25, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00773-CV

                               CITY OF SACHSE, Appellant

                                              V.

                                   DAN WOOD, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-12-00218-M

                                          ORDER
       The Court has before it appellee’s June 13, 2013 motion to accelerate appeal and for

either no further briefing or a shortened briefing schedule. Because this case has already been

placed on an accelerated docket, the motion to accelerate is DENIED as moot. The motion for

no further briefing or a shortened briefing schedule is also DENIED.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE